Citation Nr: 1416227	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-15 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a combined rating in excess of 30 percent for left knee disability, prior to June 23, 2011 and from November 1, 2011.

2.  Whether the Veteran timely filed a notice of disagreement (NOD) with a June 2004 rating decision which denied service connection for residuals of injury to the third finger of the right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1983 to January 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2010 decisions of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.

The Veteran had also initiated an appeal of the denial of service connection for a right knee disability.  An April 2011 rating decision granted service connection for right knee arthritis and instability.  Consequently, that matter is not before the Board.

[The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.]

The issue of whether new and material evidence has been received to reopen a claim of service connection for residuals of injury to the third finger of the right hand has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The claim seeking a higher combined rating for left knee disability (prior to June 23, 2011 and from November 1, 2011) is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A June 2004 letter notified the Veteran of the June 2004 rating decision which denied service connection for residuals of injury to the third finger of the right hand, and advised him of his appellate rights, including that there was a one-year time limit for filing a NOD.

2.  No communication from the Veteran or his representative expressing disagreement with the June 2004 rating decision was received during the one-year period following the date of the June 2004 notification letter; his earliest correspondence indicating disagreement with the denial of service connection for residuals of injury to the third finger of the right hand was received by VA in August 2010.


CONCLUSION OF LAW

The Veteran did not file a timely NOD with the June 2004 rating decision as to the denial of service connection for residuals of injury to the third finger of the right hand; that decision is final as to such matter.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.34, 20.200, 20.201, 20.300, 20.302 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The only unresolved material fact in dispute in this case is whether the Veteran timely filed a NOD with the June 2004 rating decision's denial of service connection for residuals of injury to the third finger of the right hand.  Such issue is a matter of legal interpretation.  The U.S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because there is no reasonable possibility that further notice or assistance will aid in substantiating that the Veteran timely filed a NOD, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 vet. App. 362, 368 (2001).

Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a NOD and completed by a substantive appeal (VA Form 9 or equivalent) after a statement of the case (SOC) is furnished to the claimant.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.

A written communication from a claimant (or his representative) expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

A claimant (or his representative) must file a NOD with a determination of the RO within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  If a NOD is not filed within the one-year time period, the RO decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.201, 20.302.  An untimely NOD deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c).

The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed NOD, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

In November 2002, the Veteran filed an initial claim for service connection for residuals of injury to the third finger of the right hand.  A February 2003 rating decision denied service connection for such; a February 2003 letter notified him of such decision and advised him of his appellate rights, including that there was a one-year time limit for filing a NOD.  No communication from the Veteran or his representative which may reasonably be construed as a NOD with the February 2003 rating decision was received during the one-year period following the date of the February 2003 notification letter.  Therefore, the February 2003 rating decision is final.

In July 2003, the Veteran submitted a request to reopen his claim for service connection for residuals of injury to the third finger of the right hand.  (As he did not express disagreement with the February 2003 rating decision, this July 2003 statement cannot be construed as a NOD.)  A September 2003 rating decision denied service connection for such; a September 2003 letter notified him of such decision and advised him of his appellate rights, including that there was a one-year time limit for filing a NOD.  No communication from the Veteran or his representative which may reasonably be construed as a NOD with the September 2003 rating decision was received during the one-year period following the date of the September 2003 notification letter.  Therefore, the September 2003 rating decision is final.

In January 2004, the Veteran submitted a request to reopen his claim for service connection for residuals of injury to the third finger of the right hand.  (As he did not explicitly express disagreement with either the February 2003 or September 2003 rating decisions, this January 2004 statement cannot be construed as a NOD.)  A June 2004 rating decision denied reopening the claim (finding that new and material evidence had not been submitted); a June 2004 letter notified him of such decision and advised him of his appellate rights, including that there was a one-year time limit for filing a NOD.  No communication from the Veteran or his representative which may reasonably be construed as a NOD with the June 2004 rating decision was received during the one-year period following the date of the June 2004 notification letter.  (In fact, no correspondence was received at all from either the Veteran or his representative during that one-year period.)  Therefore, the June 2004 rating decision is final.

The Veteran's earliest correspondence indicating disagreement with the denial of service connection for residuals of injury to the third finger of the right hand was received by VA in August 2010, well beyond the one-year period provided by law for filing a NOD with the June 2004 rating decision.  Accordingly, the appeal to establish that the Veteran timely filed a NOD with the June 2004 rating decision as to the denial of service connection for residuals of injury to the third finger of the right hand must be denied.


ORDER

The appeal seeking to establish that the Veteran timely filed a NOD with a June 2004 rating decision which denied service connection for residuals of injury to the third finger of the right hand is denied.


REMAND

The Veteran seeks an increase in the rating for his service-connected left knee disability, rated 30 percent combined, prior to June 23, 2011 and from November 1, 2011 (based on a formulation of 20 percent for traumatic arthritis/limitation of extension under Code 5261 and 10 percent for ligamentous laxity under Code 5257).  [The left knee disability is rated 100 percent from June 23, 2011 through October 31, 2011, pursuant to 38 C.F.R. § 4.30; this award of a temporary total convalescent rating renders moot the question of the rating for that period of time.]

The Veteran has not been afforded a VA examination to assess his left knee disability since October 2010 (an interval of approximately three and a half years).  Given his allegations of worsening at the March 2012 hearing, a contemporaneous examination to assess the disability is necessary.  In addition, updated treatment records are pertinent evidence that must be secured, as such records may identify a period of time for which a "staged" increased rating may be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) ("staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his left knee disability during the pendency of the instant claim, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from the providers identified.  If any records requested are unavailable, the reason must be explained for the record.  The AOJ must specifically secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for this disability during the pendency of the instant claim.  If any records are unavailable, the reason must be explained for the record.

2.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by an orthopedic specialist to assess the severity of his service-connected left knee disability.  The Veteran's entire record (to include the claims file with this remand and any records in Virtual VA and VBMS) must be reviewed by the examiner in conjunction with the examination.

All indicated tests or studies, such as x-rays and range of motion measurements, should be completed.  The findings reported should be sufficiently detailed to allow for application of pertinent VA rating criteria (i.e., to assess all orthopedic manifestations of the disability).  The examiner should specifically note any additional limitations due to pain, weakness, incoordination, or lack of endurance, and comment on any functional loss and/or limitations due to the disability.  In addition, the examiner should note whether there is arthritis in the left knee, and note whether or not there is subluxation or instability (and if so, the degree of each).

The examiner must explain the rationale for all opinions.

3.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim remaining on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


